DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 21-22, 24-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagerty et al (Deep Learning and Handcrafted Method Fusion).
Regarding Claim 1, Hagerty et al teaches a system for identifying melanoma and other skin cancers in a dermoscopy image or other close-up skin image (fusion system that combines image processing with deep learning for melanoma dermoscopy images; abstract), the system comprising: an image analyzer having at least one processor that instantiates at least one component stored in a memory (image processing using the fusion system is understood in the art to be performed on a computer with a processor that accesses the processing modules stored in the memory; I. Introduction and II. Handcrafted Feature Detection), the at least one component comprising: a segmenter configured to segment a lesion from the rest of the image (RGB Lesion image used to segment lesion in dermoscopy image; A. Pre-Processing, B. Median color split algorithm and Fig 1), a handcrafted feature component (handcrafted feature detection; II. Handcrafted Feature Detection and Fig 1) including: a median color splitting model for separating the image into a plurality of color regions (median color split algorithm to separate image into multiple color region; B. Median color split algorithm and Figs 1, 3), a vessel detection model for detecting elevated vascularity (blood vessel detection algorithm to identify vascularity; C. Telangiectasia Vessel Detection Algorithm and Figs 1, 4), an atypical pigment network detection model for identifying a pigment network whose structure varies in size and shape (atypical pigment network detection technique to identify structure shape and size; D. Atypical Pigment Network Detection and Figs 1, 5), a salient point detection model for detecting salient points based on an intensity plane of the image (salient point detection technique for dark line detection in image; F. Salient Point Detection and Fig 1), a color detection model for detecting at least one of a white area, a pink shade, a pink blush, and a semi- translucency (color detection technique for identifying colors pink, white and shade of color; G. Detection of Specific Colors and Fig 1), an outside-lesion model, obtained by applying at least one of the handcrafted component model features to the area outside the segmented area (pre-processing includes identification of hair in the entire image (including outside the lesion region) that mimics the atypical pigment network detection; A. Pre-Processing and Figs 1, 2), and 42a manual classifier configured to provide a first analysis result (the lesion area analyzed using the handcrafted feature detection is understood as the first analysis result; II. Handcrafted Feature Detection, IV. Classifier Experiments A. First Image Dataset, V. Experimental Results and Figs 1, 7), a deep learning feature component (deep learning network; III. Deep Learning Networks and Fig 6) including: a deep learning feature detector for automatically detecting melanoma and other skin cancer features (deep learning feature detection to identify lesion skin features; III. Deep Learning Networks, IV. Classifier Experiments B. Second Image Dataset, V. Experimental Results and Figs 6, 7), and an automatic classifier configured to provide a second analysis result (the deep learning feature detection that detects the lesion skin features also classifies the skin feature and is understood as the second analysis result; III. Deep Learning Networks, IV. Classifier Experiments B. Second Image Dataset, V. Experimental Results and Figs 6, 7), and an overall classifier configured to provide an overall analysis result based on the first analysis result and the second analysis result (results for the Handcrafted Features and Deep Learning Features are combined to create a fusion model with an overall classifier result of the skin lesion; IV. Classifier Experiments C. Classifier Results for Handcrafted Features and DL Features, V. Experimental Results and Fig 7).  
Regarding Claim 2, Hagerty et al teach the system of claim 1 (as described above), wherein the handcrafted component further comprises a hair-detection model for detecting hair geometric and color features (pre-processing includes hair detection for detecting the hair based on geometry and pixel value (geometry and color features); A. Pre-Processing and Figs 1, 2).  
Regarding Claim 3, Hagerty et al teach the system of claim 1 (as described above), wherein the memory further includes a pre-processor configured for identifying and removing a noise from the image, the noise is selected from a group consisting of hair, ruler marking, bubble, and ink marking (pre-processing includes identifying and removing ruler noise; A. Pre-Processing and Fig 1).  
Regarding Claim 4, Hagerty et al teach the system of claim 2 (as described above), wherein the pre-processor is configured to scan a grayscale or red version of the image horizontally and vertically within the same row and column for hair patterns (pre-processing includes to scan horizontally, vertically, within the same row and column, for hair patterns in grayscale; A. Pre-Processing and Figs 1, 2).  
Regarding Claim 5, Hagerty et al teach the system of claim 2 (as described above), wherein the pre-processor is configured to position a hair mask to indicate where on the image hairs are to be removed (pre-processing includes a hair mask to identify the regions within the image where the detected hairs will be removed; A. Pre-Processing and Figs 1, 2). 
Regarding Claim 6, Hagerty et al teach the system of claim 1 (as described above), wherein the vessel detection model is configured for detecting vessels that are narrow and red (blood vessel detection algorithm is based upon vessels being narrow and relatively red; C. Telangiectasia Vessel Detection Algorithm and Figs 1, 4).  
Regarding Claim 7, Hagerty et al teach the system of claim 1 (as described above), wherein the vessel detection model is further configured for filtering bubbles on the image  (blood vessel detection algorithm includes bubble noise detection and removal; C. Telangiectasia Vessel Detection Algorithm and Figs 1, 4).  
Regarding Claim 8, Hagerty et al teach the system of claim 1 (as described above), wherein the atypical pigment network detection model is configured for detecting areas having relatively high variance in the red and relative- red color planes (atypical pigment network (APN) detection technique to identify structure shape and size is based on APN areas with relatively high variance in the red and relative-red color planes; D. Atypical Pigment Network Detection and Figs 1, 5).  
Regarding Claim 9, Hagerty et al teach the system of claim 1 (as described above), wherein the atypical pigment network detection model is configured for determining asymmetry based on eccentricity of detected blocks (atypical pigment network (APN) detection technique is divided into blocks and APN blocks include calculating asymmetry, determined by eccentricity of detected blocks; D. Atypical Pigment Network Detection and Figs 1, 5).    
Regarding Claim 10, Hagerty et al teach the system of claim 1 (as described above), wherein the atypical pigment network detection model is configured for applying a green-to-blue ratio threshold to remove false positive granular structures detected as atypical pigment network (atypical pigment network (APN) detection technique applies a green to blue ratio threshold for each pixel to remove false positive granular structures detected as APN; D. Atypical Pigment Network Detection and Figs 1, 5).    
Regarding Claim 11, Hagerty et al teach the system of claim 1 (as described above), wherein detecting salient points based on an intensity plane of the image includes smoothing an intensity version of the image with a Gaussian filter to remove noise (salient point detection technique for dark line detection in the image is based on using the intensity plane to detect points and includes smoothing the intensity image with a Gaussian filter to remove noise; F. Salient Point Detection and Fig 1).  
Regarding Claim 12, Hagerty et al teach the system of claim 10 (as described above), wherein the Gaussian filter has an optimal sigma value of 1.02 (salient point detection technique for dark line detection in the image includes a Gaussian filter, optimized at a 1.02 sigma value, to remove noise; F. Salient Point Detection and Fig 1).
Regarding Claim 13, Hagerty et al teach the system of claim 1 (as described above), wherein the pink shade includes at least one of a dark pink, light pink, and a pink-orange (the color detection technique for identifying colors includes three pink shade identified shades (dark, light, and pink-orange); G. Detection of Specific Colors and Fig 1).  
Regarding Claim 14, Hagerty et al teach the system of claim 1 (as described above), wherein the deep learning feature detector is a repurposed pre-trained ResNet model repurposed via transfer learning (deep learning feature detection to identify lesion skin features relies upon a repurposed pre-trained  for melanoma classification (transfer learning) of a deep residual network (ResNet); I. Introduction, III. Deep Learning Networks, and Figs 6, 7).  
Regarding Claim 15, Hagerty et al teach the system of claim 1 (as described above), wherein the color detection model is configured for identifying at least one of the white area features including an average eccentricity feature, a relative size of all white areas compared to lesion area, a relative size of largest white area compared to lesion area, an absolute size of the largest white area, a number of marked white areas per unit lesion area, an average border irregularities of all white areas, and a white area dispersement index (the color detection technique for identifying colors includes white depigmented area detection including symmetry and position within the lesion, corresponding to identifying eccentricity and relative size; G. Detection of Specific Colors and Fig 1).
Regarding Claim 16, Hagerty et al teach the system of claim 1 (as described above), wherein the color detection model is configured for automatically marking white area on the image based on an average RGB value (discussion discloses the fusion system automates the process, including the handcrafted feature detection, and the median color split algorithm determines each region is represented by its average RGB color value that the color detection technique can uniquely identify (mark) the white area; B. Median Color Split Algorithm, G. Detection of Specific Colors, V. Discussion and Fig 1).
Regarding Claim 17, Hagerty et al teach the system of claim 2 (as described above), wherein detected hairs are removed from the image (pre-processing includes hair detection for detecting the hair and removing the detected hairs; A. Pre-Processing and Figs 1, 2).
Regarding Claim 18, Hagerty et al teach the system of claim 2 (as described above), wherein detected hairs are analyzed for hair length, color, and density  (pre-processing includes hair detection for detecting the hair, which is based on length (use of a threshold compared to pixel length), color (grayscale value to identify presence of hair), and density (detection is performed horizontally, vertically, within the same row and column to identify hair patterns thereby identifying density); A. Pre-Processing and Figs 1, 2).
Regarding Claim 21, Hagerty et al teach the system of claim 1 (as described above), wherein the atypical pigment network detection model is configured for automatically segmenting atypical pigment network based on a variance in a red plane in a lesion area of the image (discussion discloses the fusion system automates the process, including the handcrafted feature detection, and the atypical pigment network (APN) detection technique that segments the lesion area of the image into blocks based on variance in the red and relative-red color planes; D. Atypical Pigment Network Detection, V. Discussion and Figs 1, 5).    
Regarding Claim 22, Hagerty et al teach the system of claim 1 (as described above), wherein the atypical pigment network detection model is configured for extracting at least one morphological feature selected from the group consisting of lesion area, APN area, ratio of APN area to lesion area, ratio of number of APN blocks to lesion area, ratio of number of APN blocks to number of APN blobs, centroid distance between APN mask centroid and lesion border mask centroid, lesion normalized centroid distance, total number of the outermost pixels of the lesion, ratio of lesion area to image area, APN normalized centroid distance, ratio of lesion perimeter to square root of lesion area, and ratio of lesion perimeter to square root of APN area (atypical pigment network (APN) detection technique for morphological feature detection is applied to the lesion area and includes analysis of the total APN area; D. Atypical Pigment Network Detection and Figs 1, 5).
Regarding Claim 24, Hagerty et al teach the system of claim 1 (as described above), wherein the atypical pigment network detection model is configured for extracting at least one color feature selected from the group consisting of average intensity of red color in APN region, average intensity of green color in APN region, average intensity of blue color in APN region, standard deviation of intensity of red color in APN region, standard deviation of intensity of green color in APN region, and/or standard deviation of intensity of blue color in APN region (atypical pigment network (APN) detection technique includes identifying (extracting) the red and relative-red color planes in the APN area; D. Atypical Pigment Network Detection and Figs 1, 5).
Regarding Claim 25, Hagerty et al teach the system of claim 1 (as described above), wherein the salient point detection model is configured for extracting candidate line points from the image and linking a plurality of salient points from the candidate line points (salient point detection technique for dark line detection in image is configured to identify salient points and incorporate Steger’s method of line detection to link salient points into pigment network lines; F. Salient Point Detection and Fig 1).  
Regarding Claim 26, Hagerty et al teach the system of claim 1 (as described above), further comprising a granularity analyzer configured to analyze removed atypical network blocks and determine features of granular areas (atypical pigment network (APN) detection technique includes analysis to identify granular structures in APN blocks and remove false positive granular structures; D. Atypical Pigment Network Detection and Figs 1, 5).

Regarding Claim 27 Hagerty et al teach a method for diagnosing melanoma and other skin cancers from a dermoscopy image using a diagnostic system including a handcrafted classifier and a deep learning classifier (method of using fusion system that combines image processing with handcrafted feature detection with deep learning for melanoma dermoscopy images; abstract, I. Introduction), the method comprising: performing median color split to the image to separate the image into a plurality of color regions (perform median color split algorithm to separate image into multiple color region; B. Median color split algorithm and Figs 1, 3); performing vessel detection to analyze one or more vessel features (perform blood vessel detection algorithm to identify vascularity; C. Telangiectasia Vessel Detection Algorithm and Figs 1, 4); performing atypical network detection to identify a pigment network whose structure varies in size and shape (perform atypical pigment network detection technique to identify structure shape and size; D. Atypical Pigment Network Detection and Figs 1, 5); performing salient point detection to detect salient points based on an intensity plane of the image (perform salient point detection technique for dark line detection in image; F. Salient Point Detection and Fig 1); performing color detection to detect at least one of a white area, pink shade, a pink blush, and a semi-translucency (perform color detection technique for identifying colors pink, white and shade of color; G. Detection of Specific Colors and Fig 1); performing hair detection to detect hair and ruler marks on the image (perform pre-processing to detect hair and ruler noise in the image; A. Pre-Processing and Fig 1); performing the preceding six steps on the area external to the segmented area of the image (the process is performed for the original lesion image, which would include the area external to the identified and segmented lesion area; II. Handcrafted Feature Detection and Fig 1); providing a first analysis result using the manual classifier (the lesion area analyzed using the handcrafted feature detection is understood as the first analysis result of the Classifier; II. Handcrafted Feature Detection, IV. Classifier Experiments A. First Image Dataset, V. Experimental Results and Figs 1, 7); performing deep learning feature detection to automatically detect melanoma and other skin cancer features (perform deep learning feature detection to identify lesion skin features; III. Deep Learning Networks, IV. Classifier Experiments B. Second Image Dataset, V. Experimental Results and Figs 6, 7); providing a second analysis result using the deep learning classifier based on the automatically detected melanoma and other skin cancer features (the deep learning feature detection that detects the lesion skin features also classifies the skin feature and is understood as the second analysis result; III. Deep Learning Networks, IV. Classifier Experiments B. Second Image Dataset, V. Experimental Results and Figs 6, 7); andUS.130845368.01509949.33 providing an overall analysis result based on the first analysis result and the second analysis result (results for the Handcrafted Features and Deep Learning Features are combined to create a fusion model with an overall classifier result of the skin lesion; IV. Classifier Experiments C. Classifier Results for Handcrafted Features and DL Features, V. Experimental Results and Fig 7).    
Regarding Claim 28, Hagerty et al teach the method of claim 27 (as described above), that further includes pre-processing the image to identify and remove hair noise from the image (pre-processing is performed on the image for hair noise detection and removal; A. Pre-Processing and Figs 1, 2).  
Regarding Claim 29, Hagerty et al teach the method of claim 27 (as described above), wherein performing vessel detection includes detecting vessels that are narrow and red (blood vessel detection algorithm is based upon vessels being narrow and relatively red; C. Telangiectasia Vessel Detection Algorithm and Figs 1, 4).   
Regarding Claim 30, Hagerty et al teach the method of claim 27 (as described above), wherein performing vessel detection includes filtering bubbles on the image (blood vessel detection algorithm includes bubble noise detection and removal; C. Telangiectasia Vessel Detection Algorithm and Figs 1, 4).  
Regarding Claim 31, Hagerty et al teach the method of claim 27 (as described above), wherein performing atypical network detection includes determining asymmetry based on eccentricity of detected blocks (atypical pigment network (APN) detection technique is divided into blocks and APN blocks include calculating asymmetry, determined by eccentricity of detected blocks; D. Atypical Pigment Network Detection and Figs 1, 5).  
Regarding Claim 32, Hagerty et al teach the method of claim 27 (as described above), wherein performing atypical network detection includes applying a green-to-blue ratio threshold to remove false positive granular structures detected as atypical pigment network (atypical pigment network (APN) detection technique applies a green to blue ratio threshold for each pixel to remove false positive granular structures detected as APN; D. Atypical Pigment Network Detection and Figs 1, 5).    
Regarding Claim 33, Hagerty et al teach the method of claim 27 (as described above), wherein performing salient point detection includes detecting salient points based on an intensity plane of the image (salient point detection technique for dark line detection in the image is based on using the intensity plane of the image; F. Salient Point Detection and Fig 1).
Regarding Claim 34, Hagerty et al teach the method of claim 27 (as described above), wherein performing deep learning feature detection to automatically detect melanoma and other skin cancer features includes repurposing a pre-trained ResNet model via transfer learning (deep learning feature detection to identify lesion skin features relies upon a repurposed pre-trained  for melanoma classification (transfer learning) of a deep residual network (ResNet); I. Introduction, III. Deep Learning Networks, and Figs 6, 7).  
Regarding Claim 35, Hagerty et al teach the method of claim 27 (as described above), wherein removed atypical network blocks are analyzed and features of granular areas are determined (atypical pigment network (APN) detection technique includes analysis to identify granular structures in APN blocks and remove false positive granular structures; D. Atypical Pigment Network Detection and Figs 1, 5).  
Regarding Claim 36, Hagerty et al teach the method of claim 32 (as described above), wherein atypical network blocks removed by the green- to-blue ratio threshold are analyzed and features of granular areas are determined (atypical pigment network (APN) detection technique applies a green to blue ratio threshold for each pixel to identify and remove false positive granular structures detected as APN; D. Atypical Pigment Network Detection and Figs 1, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being obvious over Hagerty et al (Deep Learning and Handcrafted Method Fusion) in view of Dalal et al (Concentric Decile Segmentation of White and Hypopigmented Areas in Dermoscopy Images).
Regarding Claim 19, Hagerty et al teach the system of claim 15.
Hagerty et al does not teach wherein the color detection model is configured for converting the automatically marked image into a binary mask for separation of the white area via multiplication with the image.
Dalal et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the color detection model is configured for converting the automatically marked image into a binary mask for separation of the white area via multiplication with the image (a lesion color detection model is configured to convert the automatically segmented white areas identified ising a binary mask and optimized threshold analysis for the total area of the image; E. Lesion Decile Mask, F. Lesion Decile Ratios).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hagerty et al with Dalal et al including wherein the color detection model is configured for converting the automatically marked image into a binary mask for separation of the white area via multiplication with the image. Use of a binary mask and threshold to separate the white area allows for analysis to be conducted in the white area as recognized by Dalal et al (G. White Area Indices).

Regarding Claim 20, Hagerty et al teach the system of claim 1.
Hagerty et al does not teach wherein the color detection model is configured for automatically marking one or more pixels as white when a pixel has one or more color components exceeding one or more threshold values corresponding to one or more color planes, the one or more color planes including at least a red plane, a green plane, or a blue plane.  
Dalal et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the color detection model is configured for automatically marking one or more pixels as white when a pixel has one or more color components exceeding one or more threshold values corresponding to one or more color planes, the one or more color planes including at least a red plane, a green plane, or a blue plane (a lesion color detection model is configured to mark pixels as white when the average value of pixel exceeded a threshold for the given color plane (Red, Green or Blue); C. Lesion Color Segmentation). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hagerty et al with Dalal et al including wherein the color detection model is configured for automatically marking one or more pixels as white when a pixel has one or more color components exceeding one or more threshold values corresponding to one or more color planes, the one or more color planes including at least a red plane, a green plane, or a blue plane.  Use of the lesion color segmentation with thresholds assist to determine white areas with higher accuracy, thereby improving identification of amelanotic melanoma, as recognized by Dalal et al (I. Introduction).

Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Hagerty et al (Deep Learning and Handcrafted Method Fusion) in view of Kaur et al (Real-time Supervised Detection of Pink Areas in Dermoscopic Images of Melanoma).
Regarding Claim 23, Hagerty et al teach the system of claim 1 including the atypical pigment network detection model is configured for extracting at least one textural feature (atypical pigment network (APN) detection technique includes 52 features including color and texture features as for pink areas; D. Atypical Pigment Network Detection and Figs 1, 5).
Hagerty et al does not teach extracting at least one textural feature selected from the group consisting of average brightness, average contrast, relative smoothness, skewness, uniformity, and entropy.
Kaur et al is analogous art pertinent to the technological problem addressed in this application and teaches extracting at least one textural feature selected from the group consisting of average brightness, average contrast, relative smoothness, skewness, uniformity, and entropy (mean (average) color image intensity (brightness) is measured; G.3 Texture Features Derived from Lesion Histogram).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hagerty et al with Kaur et al including extracting at least one textural feature selected from the group consisting of average brightness, average contrast, relative smoothness, skewness, uniformity, and entropy. Texture features improve the diagnostic accuracy for melanoma, as recognized by Kaur et al (IV. Discussion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stoecker et al (US PG PUB 2006/0269111) teaches a system and method for identifying skin lesion features using analytical techniques such as pre-processing, segmentation, feature extraction, vessel detection, pigment detection, salient point detection and hair identification.
Mishra et al (Overview of Melanoma Detection in Dermoscopy Images Using Image Processing and Machine Learning) teaches the fusion of image processing and machine learning to identify and characterize melanoma.
Kasmi (Biologically inspired Skin Lesion Segmentation Process) explains details of how hair is identified and removed from a dermoscopy image when analyzing a lesion for melanoma.
Majtner et al (Combining Deep Learning and Hand-Crafted Features for Skin Lesion Classification) teaches the fusion of image processing with “Hand-Crafted Features” with deep learning for skin lesion detection and classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667